As filed with the Securities and Exchange Commission on March 15, 2016 File No. 333-207715 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 2 [X] Franklin Value Investors Trust (Exact Name of Registrant as Specified in Charter) (201) 912-2100 (Registrant's Area Code and Telephone Number) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices: Number, Street, City, State, and Zip Code) Craig S. Tyle, One Franklin Parkway, San Mateo, Ca 94403-1906 (Name and Address of Agent for Service) Copies to: Bruce G. Leto, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103-7098 Approximate Date of Proposed Public Offering: As soon as practicable after this Registration Statement becomes effective under the Securities Act of 1933, as amended. It is proposed that the filing will become effective immediately upon filing pursuant to Rule 485(b) under the Securities Act of 1933, as amended. SUPPLEMENT DATED MARCH 1, TO THE PROSPECTUS/PROXY STATEMENT DATED DECEMBER 17, 2015 Acquisition of Substantially All of the Assets of FRANKLIN ALL CAP VALUE FUND By and in Exchange for Shares of FRANKLIN SMALL CAP VALUE FUND (each a series of Franklin Value Investors Trust) The prospectus/proxy dated December 17, 2015 relating to the acquisition of substantially all of the assets of the Franklin All Cap Value Fund by and in exchange for shares of the Franklin Small Cap Value Fund (each a series of the Franklin Value Investors Trust) is hereby supplemented as follows: The Prospectus dated March 1, 2016 of the Franklin Value Investors Trust that includes the All Cap Value Fund – Class A, Class C, Class R and Advisor Class and the Small Cap Value Fund - Class A, Class C, Class R, Class R6 and Advisor Class (previously filed on EDGAR, Accession No. 0001379491-16-002686) is incorporated herein by reference and considered a part of this Prospectus/Proxy Statement. SUPPLEMENT DATED MARCH 1, 2, 2016 TO THE STATEMENT OF ADDITIONAL INFORMATION DATED DECEMBER 17, 2015 Acquisition of Substantially All of the Assets of FRANKLIN ALL CAP VALUE FUND By and in Exchange for Shares of FRANKLIN SMALL CAP VALUE FUND (each a series of Franklin Value Investors Trust) The Statement of Additional Information dated December 17, 2015 relating to the acquisition of substantially all of the assets of the Franklin All Cap Value Fund by and in exchange for shares of the Franklin Small Cap Value Fund (each a series of the Franklin Value Investors Trust) is hereby supplemented as follows: The Statement of Additional Information dated March 1, 2016 of the Franklin Value Investors Trust that includes the All Cap Value Fund – Class A, Class C, Class R and Advisor Class and the Small Cap Value Fund - Class A, Class C, Class R,
